Simmons, C. J.
This being an application for an injunction to-restrain a railroad company from laying tracks upon certain land, included in which was a portion of an alleged public- ■ street, and the evidence being conflicting as 'to the title to that portion of the premises in dispute not embraced in the alleged street, and also conflicting as to the dedication and as to the-extent of the latter, t-he judge did not abuse his discretion in granting the injunction in part and refusing it in part as to both, parcels of the realty involved in the controversy.

Judgment affirmed.